Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 16, 2015

                                       No. 04-15-00312-CV

          Luis and Janeth MORENO, individually and on behalf of their daughter GM,
                                      Appellants

                                                 v.

                                    Rosa VIDA, Individually,
                                           Appellee

                   From the 341st Judicial District Court, Webb County, Texas
                              Trial Court No. 2015CVT000802 D3
                      Honorable Rebecca Ramirez Palomo, Judge Presiding


                                          ORDER
        The trial court clerk has filed a notification of late record, stating that the appellant has
failed to pay or make arrangements to pay the fee for preparing the clerk’s record and that the
appellant is not entitled to appeal without paying the fee.

        We, therefore, ORDER appellant to provide written proof to this court within ten days of
the date of this order that either (1) the clerk’s fee has been paid or arrangements have been made
to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If
appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c) (allowing dismissal of
appeal if appellant fails to comply with an order of this court).



                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of July, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court